 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
 7                                    EASTERN DISTRICT OF CALIFORNIA

 8

 9   WALLACE WENDELL VAUGHN, III,                     Case No. 1:18-cv-01329 AWI BAM (PC)
10                       Plaintiff,                   ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS REGARDING
11          v.                                        DISMISSAL OF CERTAIN CLAIMS AND
                                                      DEFENDANTS
12   C. JONES, et al.,
                                                      (ECF No. 12)
13                       Defendants.
14

15          Plaintiff Wallace Wendell Vaughn, III (“Plaintiff”) is a state prisoner proceeding pro se

16   and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

17          On April 5, 2019, the assigned Magistrate Judge screened Plaintiff’s first amended

18   complaint under 28 U.S.C. § 1915A, and found that it stated a cognizable claim for deliberate

19   indifference to safety and to serious medical needs in violation of the Eighth Amendment against

20   Defendants Jones and Carpenter, but failed to state any other cognizable claims against any other

21   defendants. Accordingly, the Magistrate Judge issued findings and recommendations that:

22   (1) this action proceed on Plaintiff’s first amended complaint, filed on February 6, 2019, against

23   Defendants Jones and Carpenter for deliberate indifference to safety and to serious medical needs

24   in violation of the Eighth Amendment; and (2) all other claims and defendants be dismissed based

25   on Plaintiff’s failure to state claims upon which relief may be granted. (ECF No. 12.) The

26   findings and recommendations were served on Plaintiff and contained notice that any objections

27   were to be filed within fourteen (14) days after service. (Id. at 7–8.) No objections have been

28   filed, and the deadline in which to do so has expired.
                                                      1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

 3   findings and recommendations to be supported by the record and by proper analysis.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. The findings and recommendations issued on April 5, 2019, (ECF No. 12), are

 6              adopted in full;

 7          2. This action shall proceed on Plaintiff’s first amended complaint, filed February 6,

 8              2019, (ECF No. 11), against Defendant Jones and Carpenter for deliberate indifference

 9              to safety and to serious medical needs in violation of the Eighth Amendment;

10          3. All other claims and defendants are dismissed based on Plaintiff’s failure to state

11              claims upon which relief may be granted, including the Doe Defendants and Plaintiff’s

12              request for declaratory relief; and

13          4. This action is referred back to the assigned Magistrate Judge for further proceedings

14              consistent with this order.

15
     IT IS SO ORDERED.
16

17   Dated: July 12, 2019
                                                  SENIOR DISTRICT JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                      2
